Motion GRANTED AND Order filed July 27, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00396-CV
                                  ____________

    IN RE: ENRIQUE MARTINEZ AND SPECIALTY LOCOMOTIVE
                     SERVICES, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-59185

                                    ORDER

      On July 25, 2017, relators Enrique Martinez and Specialty Locomotive
Services, Inc., filed an unopposed motion to abate their petition for writ of
mandamus, indicating that the parties have reached an agreement to settle the
underlying suit. Relators request that this mandamus proceeding be abated to allow
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      This mandamus proceeding is abated, treated as a closed case, and removed
from this court’s active docket until September 1, 2017. The mandamus proceeding
will be reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the mandamus proceeding or other dispositive motion. The court
will also consider an appropriate motion to reinstate the mandamus proceeding filed
by either party, or the court may reinstate the mandamus proceeding on its own
motion.

                                               PER CURIAM


Panel consists of Justices Boyce, Donovan, and Jewell.